Case 6:19-cr-60008-SOH Document 38                            Filed 09/06/19 Page 1 of 10 PageID #: 113



                             IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                     HOT SPRINGS DIVISION

UNITED STATES OF AMERICA                                 )
                                                         )
v.                                                       )                  CASE NO.: 6:19-CR-60008-001
                                                         )
JARRAD OMAR LOCK                                         )

                           DEFENDANT’S SENTENCING MEMORANDUM


         COMES NOW the Defendant, Jarrad Omar Lock, by the Office of the Federal Public

Defender and its attorney, Alex Wynn, and does hereby respectfully move this Court as to the

following: to deny application of the base-offense level of 35, which is based upon unreliable and

untested drug quantities prior to the instant conduct; and for a downward variance from the

advisory Guideline imprisonment range.

                                             Preliminary Conclusions
         Mr. Lock asks this Court to decline to apply the base-offense level of 38, which attempts

to hold Mr. Lock accountable for 94 kilograms of unseized, unseen, and untested

methamphetamine. (Presentence Investigation Report “PSR” Doc 33, ¶ 30, 31). That quantity

corresponds to a presumptive methamphetamine mixture base offense level of 35. U.S.S.G. §

2D1.1(c)(1). This drug quantity was derived solely from statements Mr. Lock made in a post-

Miranda interview with Homeland Security agents, in which Mr. Lock inflated his involvement

with methamphetamine sales in an attempt to make himself more useful to agents in the hopes of

receiving acceptance of responsibility, as it was explained to him by those agents. These unseized

and untested drug amounts add approximately 11 to 14 years to Mr. Lock’s sentence. An increase

in punishment of this magnitude is unwarranted. Mr. Lock accepts that he is responsible for the

methamphetamine amounts associated with the counts of conviction. Further, Mr. Lock requests


                                                                                                          1
file:///S:\Lock_Jarrad_Omar_2019_164\FPD\Draft%20Sentencing%20Memo%209.3.19.docx
Case 6:19-cr-60008-SOH Document 38                            Filed 09/06/19 Page 2 of 10 PageID #: 114



that this Court grant a traditional downward variance from the advisory Guideline Range, as it is

warranted and would allow imposition of a sentence sufficient, but not greater than necessary, to

satisfy the purposes of sentencing.

    I.        Untested Drug Quantities Derived From Statements Made to Agents

         Use of unseized, unseen, and untested drug amounts would increase Mr. Lock’s attributable

drug quantity substantially, unfairly subjecting him to a Guideline Range that is approximately 4.5

to 5.5 times the range that would be based upon the tested drug amounts seized during his three

controlled drug sales.

         Mr. Lock’s uncounseled statements were made as a result of a misguided perception that

he would help himself by “cooperating” although there was no formal agreement. While this drug

quantity is based on his own statements, the amounts are inflated and are not based upon reliable

measurements. The quantity of drugs seized and sold during all of Mr. Lock’s controlled buys are

not consistent with his statements purporting to sell three to five pounds of methamphetamine per

week. No other drug amounts were actually recovered from Mr. Lock, his shop, or his truck at the

time of his arrest, nor from his place of residence. No other lab results were requested or obtained.

No search warrant, or return on search warrant was provided to defense counsel that yielded any

additional methamphetamine. No testimony by any co-defendant was provided to defense counsel.

         A search of Mr. Lock’s shop was executed in November 2018, with which Mr. Lock was

compliant. No drugs, paraphernalia, guns, or any other illegal items were found during this search.

What was found during this search was $410.00 on Mr. Lock’s person and $8,000.00 in Mr. Lock’s

truck, which has since been added to the PSR. What has not been added to the PSR are the bank

documents that were later provided by Mr. Lock’s mother, Cindy Lock, to show that she had

withdrawn that money on October 30th, 2018, and her explanation that she had given that money


                                                                                                      2
file:///S:\Lock_Jarrad_Omar_2019_164\FPD\Draft%20Sentencing%20Memo%209.3.19.docx
Case 6:19-cr-60008-SOH Document 38                            Filed 09/06/19 Page 3 of 10 PageID #: 115



to Mr. Lock for the purpose of him purchasing a large trailer for his business of hauling cars for

which he operated a shop. Those bank documents are attached herein (Exhibit 1). After providing

that documentation, the money that was seized was then released back to Ms. Lock.

         Mr. Lock was not arrested until March 25, 2019, and no illegal activity was recorded by

Mr. Lock since the last controlled buy on October 9, 2018. If the statements set out in Paragraph

30 of the PSR were true, it would mean that he continued to sell three to five pounds of

methamphetamine after the three controlled buys from the Government taking place from July,

2018 to October 2018, after the search of his shop in November 2018, and for five more months

while under investigation, and very likely heavy surveillance, without the Government collecting

any evidence to support it. Further, Mr. Lock was released on April 1, 2019 on pretrial release and

had no violations at any point during his release of approximately 50 days. Mr. Lock appeared as

ordered by the Court to his change of plea hearing, held May 20, 2019, at which time he was taken

into custody.

         During Mr. Lock’s post-Miranda interview, the Governments’ agents told Mr. Lock that

an admission of his and others’ bad acts to the agents would be considered acceptance of

responsibility, and that the United States Attorney would likely only be interested in offering him

safety valve or a 5k if Mr. Lock had acceptance of responsibility on the front end. This pressure to

provide meaningful information to officers in exchange for any future considerations from the

Government is what caused Mr. Lock to make the exaggerated statements, which contradicts what

all other evidence collected by the Government shows in this case. Mr. Lock’s uncounseled

statements were made as a result of a misguided perception that he would help himself by

“cooperating,” although there was no formal agreement.




                                                                                                      3
file:///S:\Lock_Jarrad_Omar_2019_164\FPD\Draft%20Sentencing%20Memo%209.3.19.docx
Case 6:19-cr-60008-SOH Document 38                            Filed 09/06/19 Page 4 of 10 PageID #: 116



         Mr. Lock also stated that he only sold to five or six people total, and if the CI is to be

counted as one of these people, the amount of methamphetamine being purchased by the CI, using

the largest amount sold by Mr. Lock (34.9065 grams), would only account for 2.5652% of what

Mr. Lock claimed to sell per week if he sold three pounds per week, or 1.5391% if he sold five

pounds per week. The other four or five buyers would have to be purchasing the other 97.4348%

to 98.4609%, which is 2.9230 pounds, if he was selling three pounds per week, or 4.9230 pounds

if he was selling five pounds per week. The CI’s surveillance footage shows no evidence of Mr.

Lock possessing that much methamphetamine, with the largest shown amount of

methamphetamine possessed by Mr. Lock fitting into a single Solo cup.

         Despite Mr. Lock’s statements, mere exaggeration or “puffing” by a defendant to impress

the Government’s agent is insufficient. E.g., U.S. v. Ortega, 150 F.3d 937, 949 (8th Cir. 1998)

(Bright, J., concurring). In resolving any dispute concerning a factor important to the sentencing

determination, the Court may consider relevant information without regard to its admissibility

under the rules of evidence applicable at trial, provided that the information has sufficient indicia

of reliability to support its probable accuracy. See, § 6A1.3(a). Mr. Lock objects to the inclusion

of these drug amounts as they are remote in time to the instant offense and any alleged drugs were

not tested by the crime laboratory. Based upon the readily provable amount of methamphetamine

collected by the Government, Mr. Lock humbly asks this Court to apply the base offense level of

24.

         Mr. Lock recognizes that the Court may assess the credibility of these statements to the

agents in determining whether to tie him to these unseized drug quantities. However, even if the

Court is inclined to leave such amounts in place, the Court has significant discretion to impose a

reasonable sentence and find that this base-offense level is greater than necessary to achieve the


                                                                                                      4
file:///S:\Lock_Jarrad_Omar_2019_164\FPD\Draft%20Sentencing%20Memo%209.3.19.docx
Case 6:19-cr-60008-SOH Document 38                            Filed 09/06/19 Page 5 of 10 PageID #: 117



goals of sentencing. In United States v. Atterberry, 775 F.3d 1085, 1090 (8th Cir. 2015), the district

court varied downward by 120 months from 360 months to 240 months. “[T]he district court

exercised its discretion to impose a sentence below what the advisory Guidelines recommended

for the very reason Atterberry suggests: that drug quantity was based on an estimate that was

greater than necessary to meet the goals of the sentencing.” Id.


    II.       A Traditional Downward Variance From the Advisory Guideline Range is
              Warranted and Would Allow Imposition of a Sentence Sufficient, But Not
              Greater Than Necessary, to Satisfy the Purposes of Sentencing

                                    Nature and Circumstance of the Offense

          While the nature of any drug offense is serious, the circumstances surrounding Mr. Lock’s

offense are not extraordinary. Mr. Lock has never been convicted of any felony prior to this arrest,

and has no prior arrests for a controlled substance offense, methamphetamine or otherwise. Not a

single controlled purchase even amounted to a single kilogram of methamphetamine. In fact, the

lab results of three buys did not even total a tenth of one kilogram of methamphetamine. All

controlled buys took place at Mr. Lock’s shop in Malvern, Arkansas, which was several miles

away from his home and his children. There is no evidence of any use or presence of firearms

during any of the controlled buys that took place. There was no threat of violence or intimidation

during any of the controlled buys. Mr. Lock was submissive to police officers not only at the time

of his arrest, but also during the search of his shop in November 2018.

                                 History and Characteristics of the Defendant

          Jarrad Lock was born in May of 1984 to Cindy Lock and Wilbert Riggins (Riggins).

Riggins was not around during much, if any, of Mr. Lock’s childhood, and he has always carried

a deep appreciation of his mother for raising him. Though his stepfather has been involved with

his mother since he was young, Mr. Lock has long felt the sting of abandonment by his biological

                                                                                                      5
file:///S:\Lock_Jarrad_Omar_2019_164\FPD\Draft%20Sentencing%20Memo%209.3.19.docx
Case 6:19-cr-60008-SOH Document 38                            Filed 09/06/19 Page 6 of 10 PageID #: 118



father. He has recently reconnected with Riggins, in an attempt to have another opportunity at a

relationship with his father.

         Although Mr. Lock does not struggle with a methamphetamine addiction, he has long

battled alcoholism. The pressures of supporting his family with a modest income is what has fueled

both his need to drink and to sell drugs to supplement his income. Mr. Lock has taken this arrest

as his wake up call for both of those vices, and realizes that he has not been leading the life he

wants his children to know he lead. Mr. Lock has had no issues, disciplinary or otherwise while

being held in federal custody, nor did he have any violations during his pretrial release. Mr. Lock

has a history of working in many workplaces, including assisted living centers, lawn services, auto

shops, and call centers. Mr. Lock also received a commercial driver’s license in the past, and he

plans to use that experience and knowledge to rejoin the workforce upon his release.

                                                    Just Punishment

         Mr. Lock’s sentence should promote respect for the law, but it should also provide a

sentence that is sufficient but not greater than necessary. A sentence well below the Guideline

Range would have a great impact on Mr. Lock, who up until this arrest had not spent any time

imprisoned, other than a morning to sober up following a public intoxication. To increase his

sentence due to unseized, unseen, and untested drug amounts would not be just punishment—it is

overly punitive. It would not deter others, nor would it rehabilitate Mr. Lock. When he is released

from prison, he will be under supervision and if he commits another crime, he will return to prison.

Mr. Lock is 35 years old, and facing his first serious conviction of any kind; he is deserving of a

second chance to redeem himself.




                                                                                                      6
file:///S:\Lock_Jarrad_Omar_2019_164\FPD\Draft%20Sentencing%20Memo%209.3.19.docx
Case 6:19-cr-60008-SOH Document 38                            Filed 09/06/19 Page 7 of 10 PageID #: 119



         Mr. Lock has not spent an entire day imprisoned in his life prior to the instant offense. He

has been in Ouachita county jail since May 20, 2019, having spent an additional week there before

his detention hearing.

         A sentence remarkably below Mr. Lock’s Guideline Range as indicated in the PSR, and

even below what his Guideline Range would be without the application of a base offense level of

38, would suffice as just punishment in Mr. Lock’s case.

                                     Adequate Deterrence/Protect the Public

         As mentioned above, this is the first time that Mr. Lock has ever been convicted of such a

serious crime. It is not often that this Court deals with people that are losing their freedoms and so

many privileges for the first time in their lives. The impact of Mr. Lock’s actions will resound

throughout the remainder of his and his family’s lives. Any period of incarceration will

undoubtedly deter him from such conduct as he is currently serving his longest period of

incarceration. Further, any period of imprisonment imposed will protect the community. Mr. Lock

has had a considerable amount of time to reflect on his conduct, and the affect it has had on his

family. He is truly remorseful. He recognizes that distributing drugs harms others, their families,

and the community as a whole. He is committed to a law-abiding life from this point forward.

                                                Treatment/Rehabilitation

         Mr. Lock, who has struggled with alcoholism for years, is taking his imprisonment as an

opportunity for sober life going forward. He has already made strides, by not succumbing to

alcohol during his time on pretrial release. He is committed to using his time at the Bureau of

Prisons to better himself and to become a productive member of society. An extended sentence

will not further his rehabilitation, it will be solely punitive. A sentence well below the Guideline

Range still affords Mr. Lock the opportunity to accomplish his goals of successfully overcoming


                                                                                                      7
file:///S:\Lock_Jarrad_Omar_2019_164\FPD\Draft%20Sentencing%20Memo%209.3.19.docx
Case 6:19-cr-60008-SOH Document 38                            Filed 09/06/19 Page 8 of 10 PageID #: 120



his alcoholism and ensuring he is better prepared for the free world upon release. Any sentence

within the erroneously applied Guideline Range would be overly harsh and counter-productive.

Mr. Lock has already felt a great sense of remorse for his conduct and has since determined himself

to be an example to his family of what redemption can look like. A short sentence for Mr. Lock,

who has never served more than a night in jail prior to March, will send a meaningful message to

him. The public would be better served by Mr. Lock rejoining society as a crime free, hardworking

father to his children, rather than punishing him with a lengthy prison sentence.

                             Need to Avoid Unwarranted Sentencing Disparities

         A sentence within the erroneously applied Guideline Range calculated in the PSR for a

total offense level of 35 and criminal history category of I, resulting in a range of 168 to 210

months, is overly harsh and approximately 4.5 to 5.5 times the Guideline Range if Mr. Lock is

only assessed a methamphetamine quantity for the seized drugs. If he is only penalized for the

seized drug quantities, this leaves him at a total offense level of 21, criminal history category I,

resulting in a range of 37-46 months.

         It can almost always be assumed that a controlled purchase of drugs by law enforcement is

not the first time that a person has ever sold drugs in their lives, and further, that the controlled

buys by law enforcement do not encompass all the drug transactions that a person ever engaged

in. From a public policy stand point, Mr. Lock, a man without knowledge of the concept of relevant

conduct as it exists in the federal courts, gave in to the overwhelming pressures of an interrogation

to provide officers with impressive and exaggerated information so that he could potentially lessen

his first ever prison sentence. Holding Mr. Lock accountable for the distribution of 94 kilograms

of methamphetamine would create a disparity from every other person that has been convicted of




                                                                                                      8
file:///S:\Lock_Jarrad_Omar_2019_164\FPD\Draft%20Sentencing%20Memo%209.3.19.docx
Case 6:19-cr-60008-SOH Document 38                            Filed 09/06/19 Page 9 of 10 PageID #: 121



drug distribution and was not held accountable for an estimated total of drug sales for the year

leading up to their arrest, simply because they knew better than to give statements to the authorities.

                                                      Conclusion

         Therefore, it is Mr. Lock’s position that his total offense level must be adjusted to remove

the base-offense level for the unseized and untested drug amounts. Further, he requests a

downward variance based on the 18 U.S.C. § 3553(a) factors. Based upon the history and

characteristics of Mr. Lock, the Guideline Range is significantly longer than what is necessary to

protect the public, provide deterrence, and rehabilitate him.

         Mr. Lock does have some skills he would like to build on so that when he is released from

prison he can lead a productive, crime-free life. He has experience working in assisted living

centers, working in the lawn care field, as well as having earned a commercial drivers’ license

once before. The Court will receive an abundance of letters showing that Mr. Lock has a great

support system that will be waiting for him upon his release from prison. Mr. Lock has had a long

time for self-reflection during his current incarceration. He is deeply saddened that he is going to

have to spend time away from his family. It is his greatest desire to return to them as quickly as

possible. He has committed to lead a different life after he is released. He prays that this Court will

have mercy on him and recognize that he is redeemable, that he can be rehabilitated, and that he is

worthy of leniency.

                   WHEREFORE, Mr. Lock respectfully requests this Court decline to apply the base

offense level of 38, based on untested drug quantities, and grant a downward variance from the

advisory Guideline Range.




                                                                                                      9
file:///S:\Lock_Jarrad_Omar_2019_164\FPD\Draft%20Sentencing%20Memo%209.3.19.docx
Case 6:19-cr-60008-SOH Document 38                           Filed 09/06/19 Page 10 of 10 PageID #: 122



                                                         Respectfully submitted,

                                                         BRUCE D. EDDY
                                                         FEDERAL PUBLIC DEFENDER
                                                         WESTERN DISTRICT OF ARKANSAS

                                                By:      /s/ Alex Wynn______________________
                                                         Alex Wynn
                                                         Assistant Federal Public Defender
                                                         100 E. Peach St., Suite 320
                                                         El Dorado, AR 71730
                                                         (479) 249-8648

                                                         Counsel for Defendant




                                          CERTIFICATE OF SERVICE

        I hereby certify that I have electronically filed the foregoing with the Clerk of the Court
using the CM/ECF System which will send notification of such filing to Ms. Kimberly Harris,
Assistant United States Attorney, and a copy of this pleading was mailed by the United States
Postal Service to: none.


                                                By:      /s/ Alex Wynn______________________
                                                         Alex Wynn




                                                                                                    10
file:///S:\Lock_Jarrad_Omar_2019_164\FPD\Draft%20Sentencing%20Memo%209.3.19.docx
